Citation Nr: 1821114	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-12 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative arthritis.  

2.  Entitlement to service connection for bilateral shoulder peripheral neuropathy, to include as secondary to cervical spine degenerative arthritis.  

3.  Entitlement to a compensable disability rating for bilateral pterygium.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from December 1981 to August 1990.  

These matters come to the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The September 2011 rating decision on appeal also granted a temporary 100 percent disability rating for the Veteran's bilateral pterygium, effective September 28, 2009 through October 31, 2009, based on surgical or other treatment necessitating convalescence.  38 C.F.R. § 4.30 (2017).  As such, during this staged rating period, the Veteran is in receipt of a maximum 100 percent disability rating.  Additionally, the Veteran did not perfect an appeal as to the assignment of a temporary total evaluation (TTE) specifically; therefore, the staged TTE period is not currently before the Board and need not be addressed herein.  See 38 C.F.R. §§ 20.200-202 (2017).  Rather, the Board has properly limited its consideration of the Veteran's bilateral pterygium claim to the relevant staged rating periods both prior to and following the staged TTE period.  


FINDINGS OF FACT

1.  Cervical spine degenerative arthritis did not have onset during active service or within one year of service discharge and is not otherwise related to active service.  

2.  Bilateral shoulder peripheral neuropathy did not have onset during active service or within one year of service discharge and is not otherwise related to active service, to include as secondary to cervical spine degenerative arthritis.  

3.  For the entire period on appeal, the Veteran's bilateral pterygium has not been manifested by compensable visual acuity worse than 20/40, functional impairment, conjunctivitis, or findings of disfigurement.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine degenerative arthritis have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for bilateral shoulder peripheral neuropathy, to include as secondary to cervical spine degenerative arthritis, have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

3.  The criteria for a compensable disability rating for bilateral pterygium have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.79, Diagnostic Code (DC) 6034 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §  1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2017).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

For certain chronic disorders, including tinnitus and arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. at 124-25; see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
II.A.  Service Connection - Cervical Spine  

The Veteran claims entitlement to service connection for cervical spine degenerative arthritis which he claims is a result of in-service motor vehicle accidents.  

Service treatment records do not document complaints, treatment, or diagnosis of cervical spine degenerative arthritis.  An August 1988 treatment note documents that the Veteran was involved in a motor vehicle accident, after which he reported right wrist guarding but denied neck pain; x-rays were within normal limits and no neck condition was diagnosed.  In April 1989, the Veteran was involved in another motor vehicle accident, when he was hit from behind; an examination of his neck showed some straightening of the normal lordosis and scoliosis with convexity to the right; however, there was otherwise no acute damage seen.  Significantly, a July 1990 separation physical documents a normal clinical evaluation of the Veteran's neck and musculoskeletal system, with no relevant defects or diagnoses noted.  

Post-service VA treatment records from October 2010 document an assessment of chronic cervical pain with cervical radiculopathy secondary to cervical degenerative disc disease with spondylosis. 

Upon VA examination in June 2010, the Veteran reported that he was involved in a motor vehicle accident during active service; however, he noted that his neck pain first began five years before.  An x-ray of the cervical spine showed mild spondylosis, and the examiner opined that the condition was probably due to the normal aging process, as there was no record of any workup or injury to the cervical spine within service treatment records.  

The Board notes that the June 2010 VA examiner's opinion is of greatest probative value in the context of the Veteran's claim, as the opinion properly considered the Veteran's medical history, and included a reasoned rationale which concluded that the Veteran's condition was probably due to the normal aging process.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Significantly, there are no objective medical opinions to weigh against the negative nexus opinion of the June 2010 VA examiner.  

The Veteran's lay statements of record are probative evidence insofar as they report observable symptomatology, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, to the extent that the Veteran asserts a nexus between his cervical spine arthritis and his active service, to include his reports of in-service motor vehicle accidents in 1986 and 1988, they are afforded less probative value, as the Veteran is not shown to possess medical or orthopedic expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the Veteran has also reported a post-service motor vehicle accident in 1993.  

Additionally, the Board is mindful that the post-service VA treatment records documenting cervical spine arthritis are dated approximately 20 years after service discharge; such a lengthy time interval between service and the earliest post-service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 330 (Fed. Cir. 2000).  As there is no probative evidence that cervical spine arthritis first had onset during active service or within one year of service discharge; as such, presumptive service connection is not warranted.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for cervical spine arthritis.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  Service Connection - Bilateral Shoulder Peripheral Neuropathy  

The Veteran also claims entitlement to service connection for bilateral shoulder peripheral neuropathy, to include as secondary to cervical spine degenerative arthritis.  

Service treatment records do not document any complaints, treatment, or diagnosis of bilateral shoulder peripheral neuropathy.  Significantly, a July 1990 separation physical documents a normal clinical evaluation of the Veteran's upper extremities and musculoskeletal system, with no relevant defects or diagnoses noted.  

Upon VA examination in November 2009, the Veteran reported that he was involved in an in-service motor vehicle accident and that he had been diagnosed with bilateral carpal tunnel syndrome.  A physical examination of his bilateral shoulders was within normal limits and a shoulder x-ray showed no significant abnormality bilaterally.  Following examination, the VA examiner assessed bilateral shoulder neuropathy secondary to C-6 radiculopathy without motor and sensory deficits which was in fact mild cervical spondylosis and not a true neuropathy.  Additionally, the examiner opined that the bilateral shoulder peripheral neuropathy was not caused by any service-connected conditions; rather, the spondylosis was probably due to the normal aging process.  Additionally, the examiner stated that there was also no evidence showing that bilateral shoulder peripheral neuropathy was incurred in or aggravated by military service.  

The Board notes that the November 2009 VA examiner's opinion is of greatest probative value in the context of the Veteran's claim, as the opinion properly considered the Veteran's medical history, and included a reasoned rationale which concluded that the Veteran's condition was probably due to the normal aging process.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Significantly, there are no objective medical opinions to weigh against the negative nexus opinion of the November 2009 VA examiner.  

The Veteran's lay statements of record are probative evidence insofar as they report observable symptomatology, see Layno, 6 Vet. App. at 469; however, to the extent that the Veteran asserts a nexus between his claimed bilateral shoulder peripheral neuropathy and his active service, to include as secondary to cervical spine arthritis, they are afforded less probative value, as the Veteran is not shown to possess medical or orthopedic expertise.  See Jandreau, 492 F.3d at 1376-77.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral shoulder peripheral neuropathy.  Notably, as the Board has herein denied service connection for cervical spine arthritis, secondary service connection for the Veteran's claimed bilateral shoulder peripheral neuropathy is not warranted as a matter of law.  38 C.F.R. § 3.310.  Moreover, as there is no probative evidence that bilateral shoulder peripheral neuropathy first had onset during active service or within one year of service discharge, presumptive service connection is not warranted.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, the preponderance of evidence weighs against a finding that the Veteran's bilateral shoulder peripheral neuropathy first had onset during active service or is otherwise etiologically related to active service, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  

III.  Increased Rating - Bilateral Pterygium  

Finally, the Veteran claims entitlement to a compensable disability rating for bilateral pterygium.  

His service-connected bilateral pterygium is currently rated as noncompensable during the appeal period under DC 6034, which directs that pterygium is to be evaluated on the basis of visual impairment, conjunctivitis under DC 6018, or scarring under DC 7800.  38 C.F.R. § 4.79, DC 6034 (2017).  Visual impairment is evaluated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76.  A compensable disability rating contemplates visual acuity ranging from 20/50 to 20/100 in the service-connected eye.  38 C.F.R. § 4.79, DCs 6061-6066 (2017).  

Under DC 6018, active chronic nontrachomatous conjunctivitis with objective findings such as red, thick conjunctivae, mucous secretion, etc., warrants a 10 percent disability rating; inactive chronic nontrachomatous conjunctivitis is rated based on residuals, such as visual impairment or scarring.  38 C.F.R. § 4.79, DC 6018.  

Under DC 7800, a 10 percent disability rating is warranted for one characteristic of disfigurement (as defined below); a 30 percent disability rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement; a 50 percent disability rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features; or with four or five characteristics of disfigurement; and an 80 percent disability rating warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features; or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2017).  

Note (1) to DC 7800 defines the 8 characteristics of disfigurement as: (1) a scar 5 or more inches (13 or more cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of a scar elevated or depressed on palpation; (4) a scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). See id.  

VA treatment records document that the Veteran underwent left eye pterygium removal with graft in September 2009.  Upon follow up that same month, he left eye visual acuity was 20/40, with noted satisfactory surgical results.  

Upon VA examination in November 2009, the Veteran reported redness, burning, and stinging with visual symptoms of glare that required treatment with eye drops.  Upon examination, there was no diplopia present; vessel, macula, fundus, media, and periphery exam were within normal limits.  There was no visual field defect, and visual acuity exam showed corrected distance vision of 20/20 bilaterally.  The examiner diagnosed bilateral pterygium, status post left eye pterygium removal with ongoing healing and inflammation.  

Subsequent VA treatment records from September 2017 document the Veteran's report of increasing daily irritation with visual blurring in his right eye.  Private treatment records from October 2017 document his complaints of right eye pterygium for several years; subsequently evaluation noted stationary peripheral pterygium in the right eye which was becoming visually significant; however, notably, the Veteran's right eye visual acuity was documented as 20/40.  The following month, the Veteran underwent pterygium excision in right eye.  

Notably, a review of the evidence of record fails to document evidence of active or inactive chronic conjunctivitis; therefore, a compensable rating under DC 6018 is not warranted for chronic conjunctivitis.  38 C.F.R. § 4.79, DC 6018.  

Likewise, as it relates to any disfigurement caused by the Veteran's bilateral eye condition, treatment records document bilateral pterygium which required surgical removal; however, the examination reports do not reveal that there was compensable scarring or disfigurement.  As such, the evidence of record does not reveal any types of disfigurement which warrant a compensable disability rating.  38 C.F.R. § 4.118, DC 7800.  

Finally, with regard to any allegation of visual impairment due to the pterygia, the Board finds it significant that the evidence of record documents that the Veteran's corrected visual acuity bilaterally was no worse than 20/40 for the entire period on appeal.  As such, a compensable disability rating for decreased visual acuity is not warranted for any period on appeal.  38 C.F.R. § 4.79, DCs 6061-6066.  

The Board has also considered the Veteran's lay statements of record, including his August 2012 notice of disagreement (NOD) which reports that his bilateral pterygia has resulted in impaired visual acuity, which are probative evidence insofar as they report observable symptomatology, see Layno, supra; however, the Board affords more probative value to the objective medical evidence of record which fails to document compensable visual acuity impairment for the entire period on appeal.  See Jandreau, supra.  

In sum, the Board concludes that the preponderance of evidence weighs against the Veteran's claim of entitlement to a compensable disability rating for bilateral pterygia for the entire period on appeal.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert, supra.  


ORDER

Service connection for cervical spine degenerative arthritis is denied.  

Service connection for bilateral shoulder peripheral neuropathy, to include as secondary to cervical spine degenerative arthritis, is denied.  

A compensable disability rating for bilateral pterygium is denied for the entire period on appeal.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


